NO. 07-07-0244-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

MAY 27, 2008
______________________________

BRENDA WOOD, by and through her Legal Guardian,
PAUL GREEN, and BSW MANAGEMENT, LLC., 

                                                                                                 Appellants

v.

DALHART R&R MACHINE WORKS, INC., WESLEY S. WOOD, Individually,
WADE R. WOOD, Individually, and LISA WOOD, Individually, 

                                                                                                 Appellees
_________________________________

FROM THE 69th DISTRICT COURT OF DALLAM COUNTY;

NO. 10508; HON. RON ENNS, PRESIDING
_______________________________

                                                             Opinion
                                          _______________________________

Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J.
 
          What we have before us is effort to adjudicate the value and enforce the return of
stock owned by a person who is the subject of a guardianship.  The problem comes not
in that effort was made to value and secure the return of the stock but rather in the locale
wherein the suit began.  This is so because Brenda Wood, the stock owner, became a
ward of Paul Green on December 8, 2005, through a guardianship proceeding initiated in
the constitutional County Court of Lubbock County.  Though his status as guardian of her
estate was initially “temporary,” it changed on March 6, 2006, when the same court
removed the moniker of “temporary” from the appointment.  Approximately 23 days later,
that is, on March 29, 2006, Dalhart R & R Machine Works, Inc. (Dalhart RR) filed its suit
in Dallam County for a declaratory judgment effectively adjudicating the stock’s value and
compelling its return to the corporation.
  In response, Green moved to dismiss the Dallam
County suit for want of jurisdiction; he believed that exclusive jurisdiction over the dispute
lay with the Lubbock County Court due to the ongoing guardianship.  The trial court denied
the motion and eventually entered summary judgment in favor of Dalhart RR.  We reverse
both decisions.       
          Law
          Upon the filing of an application for the appointment of a guardian over a person or
his estate and until the guardianship is settled and closed, the administration of the estate
is considered “one proceeding for purposes of jurisdiction and is a proceeding in rem.” 
Tex. Prob. Code Ann.  §604 (Vernon 2003).  Furthermore, in those counties in which there
is no statutory probate court but where there is a county court at law or other statutory
court exercising the jurisdiction of a probate court, all applications, petitions, and motions
regarding guardianships, mental health matters, or other matters addressed in chapter 13
of the Probate Code (i.e. guardianships) “shall be filed and heard in those courts and the
constitutional county court, unless otherwise provided by law.”  Id. §606(c) (Vernon Supp.
2007).  Statute also provides not only that a court exercising “original probate jurisdiction
has the power to hear all matters incident to the estate,” id. §606(e), but also that in
proceedings before a constitutional county court and county court at law, the phrase
“‘incident to an estate’ . . . include[s] . . . a claim by or against a guardianship estate . . . all
actions for trial of the right of property incident to a guardianship estate, and generally all
matters relating to the settlement, partition, and distribution of a guardianship estate.”  Id. 
§607(a).  So too do we find in §800 of the Probate Code language dictating that when a
claim has been rejected by a guardian, the claimant “shall institute suit on the claim in the
court of original probate jurisdiction in which the guardianship is pending or in any other
court of proper jurisdiction . . . .”  Id. §800 (Vernon 2003).  
          The final guardianship statute we note here is the one stating that to “the extent
applicable and not inconsistent with other provisions of this code, the laws and rules
governing estates of decedents apply to and govern guardianships.”  Id. §603(a).  It is
worthy of comment since various of the statutes governing the estates of decedents mirror
those regulating guardianships.  For instance, like §606, §5(c) of the Probate Code states
that in those counties where there is no statutory probate court but there is a county court
at law or other statutory court exercising probate jurisdiction, “all applications, petitions, and
motions regarding probate and administrations shall be filed and heard in those courts and
the constitutional county court, unless otherwise provided by law.”  Tex. Prob. Code Ann.
§5(c) (Vernon Supp. 2007).  Similar to §606(e), §5(f) provides that “[a]ll courts exercising
original probate jurisdiction shall have the power to hear all matters incident to an estate.” 
Id. §5(f).  And, much like §607(e), the phrase “incident to the estate” encompasses “all
claims by or against an estate . . . all actions for trial of the right of property incident to an
estate . . . and generally all matters relating to the settlement, partition, and distribution of
estates of deceased persons.”  Tex. Prob. Code Ann. §5A (Vernon Supp. 2007).  Finally,
prior to its amendment in 2001, §313, like §800 of the Probate Code permitted claimants
who had their claims rejected by the decedent’s representative to “institute suit thereon in
the court of original probate jurisdiction in which the estate is pending or in any other court
of proper jurisdiction . . . .”  Act of May 27, 1995, 74th Leg., R.S., ch. 1054, §15, sec. 313,
1994 Tex. Gen. Laws 5207, 5212 (amended 2001).  
          The similarity between the foregoing statutory provisions provides us with some
comfort in addressing the issue at bar, especially in view of §603(a).  Simply put, the body
of law discussing concepts of jurisdiction as it relates to the administration of decedent
estates provides us guidance through the maze of like issues involving guardianship
estates.  More importantly, while delving into that body of law, we came upon the holding
in Bailey v. Cherokee County Appraisal Dist., 862 S.W.2d 581 (Tex. 1993).  There, the
Supreme Court was faced with a situation wherein the administration of the decedent’s
estate began in the Cherokee County Court at Law, but the Appraisal District and various
taxing entities sued to collect delinquent taxes in the Cherokee County District Court during
pendency of the administration.  The plaintiffs argued that since the district court had
original probate jurisdiction, its authority included the ability to adjudicate matters incident
to the estate and, being incident to the estate, their claim for back taxes, therefore, was
properly filed in the Cherokee County District Court.  The Supreme Court disagreed,
concluding that a “court empowered with probate jurisdiction may only exercise its probate
jurisdiction over matters incident to an estate when a probate proceeding related to such
matters is already pending in that court.”  Id. at 585.  This meant that because the
administration of Bailey’s estate was filed in the Cherokee County Court at Law, “that court
alone had jurisdiction over matters incident to the estate.”  Id. at 585-86.  That the
administration was so pending also meant, according to the Supreme Court, that the
county court at law acquired dominant jurisdiction over matters incident to the estate “to
the exclusion of coordinate courts.”  Id. at 586.  Thus, the district court had no jurisdiction
over the appraisal district’s suit.  Id. at 582.
          The holding in Bailey has since been construed as mandating that the court first
acquiring jurisdiction over the decedent’s estate acquires exclusive jurisdiction over claims
incident to the estate.  Hailey v. Siglar, 194 S.W.3d 74, 80-81 (Tex. App.–Texarkana 2006,
pet. denied); Howe State Bank v. Crookham, 873 S.W.2d 745, 748-50 (Tex. App.–Dallas
1994, no writ); Miller v. Woods, 872 S.W.2d 343, 345 (Tex. App.–Beaumont 1994, orig.
proceeding).  And, the same was held true even though the predecessor to §313 allowed
claims against the estate to be filed in either the court in which the probate was initiated
or in any other court of proper jurisdiction.  Howe State Bank v. Crookham, 873 S.W.2d at
749 n.11.
          Application of Law 
          Given the similarity between the jurisdictional statutes applicable to probates and
guardianships, we see no reason why the holdings in Bailey, Hailey, Howe State Bank, and
Miller should differ when the estate arises not from the death of someone but rather from
incapacity and the appointment of a guardian.  Again, §603(a) mandates that the law
relating to the administration of a decedent’s estate should apply when not in conflict with
laws expressly regulating guardianships.  Moreover, the legislature expressed that once
a guardianship begins, the “administration of the [ward’s] estate” is to be “one proceeding
for purposes of jurisdiction” and the proceeding is in rem.  Tex. Prob. Code Ann. §604
(Vernon 2003) (emphasis added).  It is difficult to read this statute as suggesting something
other than that the court in which the guardianship is initiated acquires exclusive jurisdiction
over the estate and issues relating to its administration.  And, effort to deprive the
guardianship estate of a major asset can hardly be deemed as anything but action for the
trial of right to property or a claim against the estate; as such the dispute is certainly
incident to the estate, as the term is defined in §607(a) of the Probate Code.  Moreover,
since Lubbock County had or has no statutory probate court and Brenda resided in that
county, it was proper to initiate her guardianship in either the county court at law or
constitutional county court.  The latter being selected, it acquired exclusive jurisdiction over
the claim of Dalhart RR, per Bailey, Hailey, and the other authorities mentioned above.  So,
the 69th District Court of Dallam County lacked jurisdiction to entertain the declaratory
action against Brenda Wood and her guardian.  
          Consequently, we reverse both the order of the trial court denying the plea to the
jurisdiction of the court and the summary judgment.  We further dismiss the cause for want
of jurisdiction.
 
                                                                           Brian Quinn
                                                                          Chief Justice